Citation Nr: 0616284	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  04-41 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability, to include as secondary to service-connected 
disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left shoulder 
disability.

4.  Entitlement to an initial compensable evaluation for 
residuals of a fracture of the right scapula.

5.  Entitlement to an increased (compensable) evaluation for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from May 1976 to May 1996.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  The veteran 
testified before the undersigned at a videoconference hearing 
in September 2005, and a transcript of the hearing is on 
file.

The issue of entitlement to service connection for a left 
shoulder disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Competent medical evidence does not reveal that the 
veteran has a cervical spine disability that is related to 
his military service or to a service-connected disability.

2.  Competent medical evidence does not reveal that the 
veteran has tinnitus that is related to his military service.

3.  The evidence does not show any functional impairment of 
the right shoulder.

4.  The veteran's hemorrhoids are no more than moderate.


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or 
aggravated by active military duty nor may arthritis of the 
cervical spine be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

2.  A cervical spine disability is not proximately due to, or 
the result of, a service-connected disorder.  38 U.S.C.A. 
§§ 5103A, 5107 (West 2002); 
38 C.F.R. § 3.310 (2005).

3.  Tinnitus was not incurred or aggravated as a result of 
military service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303 (2005).

4.  The criteria for an initial compensable evaluation for 
residuals of a fracture of the right scapula (a right 
shoulder disability) have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5203 (2005).

5.  The criteria for a compensable evaluation for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  Regulations implementing the VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

The veteran's claim for service connection was received by VA 
in October 2003.  In December 2003, the RO sent the veteran a 
letter, with a copy to his representative, in which he was 
informed of the requirements needed to establish service 
connection.  The veteran was granted entitlement to service 
connection for a right shoulder disability, and assigned a 
noncompensable evaluation, in an April 2004 rating decision.  
In August 2004, the RO sent the veteran a letter, with a copy 
to his representative, in which he was informed of the 
requirements needed to establish an increased evaluation.  In 
accordance with the requirements of the VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  The letters explained that the veteran could 
obtain the evidence to support his claims himself or he could 
provide VA with sufficient information for VA to request the 
evidence for him.  Additional private medical evidence was 
subsequently received from the veteran.  

The duty to notify includes informing the veteran that he 
must send in all evidence in his possession pertaining to his 
claim.  38 C.F.R. § 3.159(b)(1).  The August 2004 letter 
stated "[i]f you have any evidence in your possession that 
pertains to your claim, please sent it to us."  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if 
either of his service connection claims was granted, as 
required in claims for service connection by Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  However, since the 
veteran's claims for service connection for a cervical spine 
disability and tinnitus are being denied, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires 
VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The veteran 
has been afforded VA examinations in connection with his 
claims. Although an examination was not conducted to 
determine whether there is a nexus between the veteran's 
tinnitus and service, no examination is required.  Such 
development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of a current disability; 
contains evidence of the disability in service; and 
contains a nexus opinion linking the current disability to 
service.  38 C.F.R. § 3.159(c)(4).  Because not all of 
these conditions have been met, as will be discussed 
below, a VA examination is not necessary with regard to 
the service connection issue on appeal.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims, including 
during his videoconference hearing before the Board in 
September 2005.  The Board additionally finds that general 
due process considerations have been complied with by VA.  
See 38 C.F.R. § 3.103 (2005).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. 
Cir. April 5, 2006); see also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).


Service Connection Claims

Law and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Moreover, in the case of arthritis, service connection may be 
granted if such disease is manifested in service, or 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for disability shown after service, when all of 
the evidence, including that pertinent to service, shows that 
it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. 
§ 3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995).  

In order to prevail on the issue of entitlement to secondary 
service connection there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).


Cervical Spine Disability

Analysis

The veteran contends that he has a cervical spine disability 
that either began in service or is secondary to a service-
connected disability.  He is currently service connected for 
residuals of a right ankle sprain, a thoracic spine 
disability, hemorrhoids, and a right shoulder disability.  

A review of the claims file reveals that there were no 
complaints or findings of a cervical spine disability in 
service or within a year of service discharge.  The initial 
notation of a problem with the veteran's neck was not until 
September 1999, over three years after service discharge, 
when mild cervical arthritis was shown on 
x-rays.  Although the VA examiner noted in September 2003 
that the veteran's claims file was not provided, the examiner 
reviewed the veteran's computerized medical records and 
concluded that it was "not at least as likely as not" that 
the veteran's cervical spine disability was secondary to his 
service-connected thoracic spine disability.  As there is no 
medical evidence of a cervical spine disability in service 
and no nexus opinion linking a cervical spine disability to 
either the veteran's military service or to a 
service-connected disability, service connection for a 
cervical spine disability is not warranted.

The Board has considered the veteran's videoconference 
hearing testimony and his written contentions.  However, as a 
layperson without the appropriate medical training and 
expertise, the veteran is not competent to render a probative 
opinion on a medical matter, such as whether he has a current 
disability related to service, or whether there is a medical 
relationship between a claimed disability and a service-
connected disorder.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997).



As there is no competent medical evidence of record to 
support the veteran's claim, the preponderance of the 
evidence is against the veteran's claim for service 
connection for a cervical spine disability, to include on a 
secondary basis, and the doctrine of reasonable doubt is not 
for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).

Tinnitus

Analysis

There is no notation of tinnitus in the veteran's service 
medical records, including on the audiological 
evaluations.  The initial postservice notation of tinnitus 
was not until May 2001, which is five years after service 
discharge, when the veteran reported mild, intermittent 
bilateral tinnitus.  Additionally, there is no other 
notation of tinnitus on file; and there is no nexus 
opinion linking any current tinnitus to service.

With respect to the veteran's testimony and contentions that 
he has tinnitus due to service, the Board would again point 
out that a layperson without medical training is not 
competent to comment on medical matters such as diagnosis, 
date of onset or cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Consequently, the 
veteran's testimony and written statements are not competent 
medical evidence.

As there is a lack of evidence of tinnitus in service and of 
a nexus opinion in favor of the claim, the preponderance of 
the evidence is against the veteran's claim and the doctrine 
of reasonable doubt is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 



Increased Rating Claims

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2005).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2005).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
right shoulder issue decided below is based on the assignment 
of an initial rating for a disability following an initial 
award of service connection for this disability.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court of 
Appeals for Veterans Claims (Court) rule articulated in 
Francisco did not apply to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  The Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2005).
Right Shoulder Disability 

The veteran's service-connected right shoulder disability is 
rated by the RO under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5203 for impairment of the clavicle or 
scapula because he was treated in service for a fracture of 
the right scapula.  Under Diagnostic Code 5203, a 10 percent 
rating is granted for malunion or nonunion without loose 
movement; a 20 percent rating is granted for nonunion with 
loose movement or for dislocation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5203.

The veteran's right shoulder disability can also be evaluated 
under Diagnostic Code 5201 based on limitation of motion of 
the right arm.  A 20 percent rating contemplates limitation 
of motion of the arm to shoulder level.  Limitation of motion 
to midway between the side and shoulder level warrants a 30 
percent rating for the major extremity and a 20 percent 
rating for the minor extremity.  Limitation of motion to 25 
degrees from the side warrants a 40 percent rating for the 
major extremity and a 20 percent rating for the minor 
extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  The 
normal range of motion of shoulder for flexion and abduction 
is from 0 degrees at the side to 180 degrees over head.  38 
C.F.R. § 4.71, Plate I (2005).  Thus, shoulder level is at 90 
degrees, and midway between the side and shoulder level is at 
approximately 45 degrees.

The veteran was noted to have "excellent" shoulder range of 
motion when examined by VA in February 2002.  Range of motion 
of the shoulders was full on VA examination in September 
2003, with normal motor strength.  It was reported on VA 
examination in March 2004 that the veteran did not exhibit 
symptoms of right shoulder dysfunction or limitation.  
Magnetic resonance imaging (MRI) of the right shoulder in 
July 2004 revealed mild degenerative joint disease.  

Based on the above findings, the Board concludes that an 
initial compensable evaluation is not warranted for service-
connected right shoulder disability under Diagnostic Code 
5203 because there is no evidence of malunion.  Additionally, 
a compensable evaluation is not warranted under Diagnostic 
Code 5201 because range of motion of the right shoulder has 
always been greater than 90 degrees.  

The Board has considered whether another diagnostic code is 
"more appropriate" than either of the ones discussed above to 
rate the veteran's service-connected right shoulder disorder.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  However, 
the medical evidence does not show ankylosis of a 
scapulohumeral articulation or other impairment of the 
humerus.  Consequently, an initial compensable rating is not 
warranted under other diagnostic codes for the right 
shoulder.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202 
(2005).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.40, 4.45 (2005); see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

As noted above, range of motion of the right shoulder was 
full in September 2003, and it was reported in April 2004 
that there was no right shoulder dysfunction or limitation.  
Consequently, a compensable evaluation is also not warranted 
based on 38 C.F.R. § 4.40 and 4.45.  

Since the medical evidence of record relied on by the Board 
is consistent and there is no evidence of clearly delineated 
significant increase or decrease in symptomatology during the 
appeal period, the Board concludes that staged ratings are 
not warranted for this issue.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

Hemorrhoids

The veteran's service-connected hemorrhoids are evaluated 
under the provisions of 38 C.F.R. § 4.114, Diagnostic Code 
7336 (2005).  A noncompensable evaluation is assigned when 
external or internal hemorrhoids are mild or moderate; a 10 
percent evaluation is assigned for hemorrhoids that are large 
or thrombotic irreducible, with excessive redundant tissue, 
evidencing frequent recurrences; a 20 percent evaluation is 
granted for hemorrhoids with persistent bleeding, and with 
secondary anemia, or with fissures.

When examined by VA in August 2004, the veteran had strong 
rectal sphincter tone without evidence of thrombosed 
hemorrhoids or fissures.  The veteran's hemorrhoids were 
considered asymptomatic.  A colonoscopy later in August 2004 
found second degree internal hemorrhoids without bleeding.  
Consequently, because the medical evidence of record shows no 
more than moderate hemorrhoids, a compensable evaluation is 
not warranted for hemorrhoids.  38 C.F.R. § 4.7.

The Board has considered whether another diagnostic code is 
"more appropriate" than Diagnostic Code 7336 to rate the 
veteran's service-connected hemorrhoids.  See Tedeschi, 7 
Vet. App. at 414.  However, as the medical evidence does not 
show impairment of sphincter control, stricture of the rectum 
and anus, or prolapse of the rectum, a compensable rating is 
not warranted under another possibly applicable diagnostic 
code for the veteran's hemorrhoids.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 7332, 7333, 7334 (2005).

Extraschedular Rating and Reasonable Doubt

The Board has also reviewed the record under 38 C.F.R. § 
3.321(b) (2005).  Despite the veteran's complaints of right 
shoulder and hemorrhoid pain, the medical evidence does not 
show marked interference with employment due to service-
connected disability.  Additionally, the veteran has not been 
frequently hospitalized for his service-connected right 
shoulder disability and hemorrhoids.  The veteran has not 
submitted evidence that his right shoulder disability or 
hemorrhoids result in disability factors not contemplated in 
the criteria.  Thus, the RO's failure to consider or to 
document its consideration of this section was not 
prejudicial to the veteran.  

The Board considered the doctrine of reasonable doubt in 
reaching this decision, however, as the preponderance of the 
evidence is against the veteran's claims for compensable 
evaluations for a right shoulder disability and hemorrhoids, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

Service connection for a cervical spine disability, to 
include on a secondary basis, is denied. 

Service connection for tinnitus is denied.  

An initial compensable evaluation for a right shoulder 
disability is denied.   

A compensable evaluation for hemorrhoids is denied.   


REMAND

The veteran's service medical records reveal a diagnosis in 
September 1995 involving the left rhomboid muscle.  A VA 
examiner reported in August 2004 that the veteran's left 
shoulder pain was probably made worse by his neck and right 
shoulder problems.  The Board notes that, in Allen v. Brown, 
8 Vet. App. 439 (1995), the Court said that service 
connection could be granted for aggravation of a nonservice-
connected disability by a service-connected disability.  
However, in Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), the Court said that "pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted."  Additionally, although it was 
noted by a VA examiner in April 2004 that the veteran did not 
have any right shoulder dysfunction or limitation, an MRI of 
the right shoulder in July 2004 was reported to show mild 
degenerative joint disease.  Consequently, it is unclear 
whether the veteran currently has a left shoulder disability 
that is related to service or to his service-connected right 
shoulder disability.

Based on the above, this issue is being remanded for the 
following actions:  

1.  The RO must request that the veteran 
provide the names, addresses, and dates of 
treatment of all health care providers, both 
VA and non-VA, who have treated him since 
service for a left shoulder disability, 
especially any treatment since August 2004.  
After securing the necessary authorization, 
the RO must attempt to obtain copies of any 
pertinent treatment records identified by the 
veteran that have not been previously 
secured.  If VA is unsuccessful in obtaining 
any medical records identified by the 
veteran, it must inform the veteran of this 
and provide him an opportunity to submit 
copies of the outstanding medical records.

2.  Thereafter, the RO must schedule the 
veteran for a VA examination by an examiner 
with appropriate expertise to determine the 
nature and etiology of any current left 
shoulder disability.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the examination, 
and the examiner must note that the claims 
file has been reviewed.  All appropriate 
tests and studies must be conducted and all 
clinical findings must be reported in detail.  
Based on a review of all medical 
documentation and history on file, especially 
the August 2004 VA examination report, the 
examiner must provide an opinion as to 
whether it is at least as likely as not that 
any current left shoulder disability was 
caused or aggravated by service or by the 
veteran's service-connected right shoulder 
disability.  All examination findings, along 
with the complete rationale for each opinion 
expressed and conclusion reached, must be set 
forth in a typewritten report.

3.  The RO must notify the veteran that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2005).  In 
the event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It must also 
be indicated whether any notice that was sent 
was returned as undeliverable.

4.  After the above developments have been 
completed, the RO must then readjudicate the 
veteran's claim for service connection for a 
left shoulder disability, taking into 
consideration any and all evidence that has 
been added to the record since its last 
adjudicative action and the above noted 
holding in Allen v. Brown, 8 Vet. App. 439 
(1995).  If the benefit sought on appeal 
remains denied, the veteran and his 
representative must be provided a 
Supplemental Statement of the Case and given 
an appropriate opportunity to respond.  
Thereafter, the case must be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


